NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        MAR 23 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RODERICK L. MITCHELL,                           No. 17-15168

                Plaintiff-Appellant,            D.C. No. 2:14-cv-02993-MCE-AC

 v.
                                                MEMORANDUM**
XAVIER BECERRA*, Attorney General;
JAMES C. SANCHEZ,

                Defendants-Appellees.

                  Appeal from the United States District Court
                      for the Eastern District of California
                Morrison C. England, Jr., District Judge, Presiding

                            Submitted March 13, 2018***

Before:      LEAVY, M. SMITH, and CHRISTEN, Circuit Judges.

      Roderick L. Mitchell appeals pro se from the district court’s judgment

dismissing his action alleging a violation of the ex post facto clause of the United



      *
             Xavier Becerra has been substituted for his predecessor, Kamala D.
Harris, as Attorney General under Fed. R. App. P. 43(c)(2).
      **
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
States Constitution. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo a dismissal under Federal Rule of Civil Procedure 12(b)(6). Hebbe v. Pliler,

627 F.3d 338, 341 (9th Cir. 2010). We affirm.

      The district court properly dismissed Mitchell’s action because Mitchell

failed to allege facts sufficient to show that California Penal Code § 290.46 has a

punitive purpose or effect. See U.S. CONST. ART. I, § 9, cl. 3; Smith v. Doe, 538
U.S. 84, 104-05 (2003) (setting forth factors for determining whether a statute is

punitive for purposes of the ex post facto clause).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Becerra’s request for judicial notice, set forth in his answering brief, is

granted.

      AFFIRMED.




                                          2                                     17-15168